LAURA DENVIR STITH, Judge,
concurring in part and dissenting in part.
The power to terminate parental rights is a responsibility of the judiciary that, when exercised erroneously, can inflict grievous and irretrievable loss. It is for this reason that parental rights will not be terminated absent strict adherence to the law and clear, cogent and convincing evidence that termination is warranted. This case represents a wholesale failure at the trial level to abide by these basic, fundamental limitations on the state’s power to impose what is, in essence, a family’s civil death penalty.
I concur in the principal opinion to the extent it holds that an entirely new termination and adoption hearing is required due to the plain error in failing to comply with the mandatory legislative requirements of: (1) an independent investigation and written report pursuant to section 211.455, RSMo 2000, after filing a petition for termination of parental rights under chapter 211 to help the court determine if termination is in the best interest of the child; and (2) the investigations and written post-placement assessments of the child and the adoptive parents required by sections 453.070, RSMo Supp.2010, and 453.077, RSMo 2000. I also concur that (3) the juvenile officer was required to be joined as a party, not just to attend the termination proceeding as a spectator, and must take an active role at any new hearing under section 211.447.2(2)(b), RSMo Supp.2010. I would add that any new hearing must occur only upon proper notice and with appointment of unconflicted and competent counsel, neither of which *825were present at the circuit court hearings to date in this matter.
When these vital safeguards are ignored, a manifest injustice can result when those rights and interests are lost to an inadequate or one-sided presentation of the facts and law. That is what occurred below. The principal opinion demonstrates appropriate concern for these failures, and I agree with it insofar as it requires an entirely new termination and adoption hearing for which constitutional notice is provided and adequate protection of the rights of parent and child are observed.
I nonetheless dissent in part because I believe the principal opinion’s methodical approach to categorizing which rules were followed and which were broken loses sight of what it acknowledges is the fundamental duty of the courts — to protect the constitutional rights of parent and child and to protect the birth-family relationship. Section 211.443 states:
The provisions of sections 211.442 to 211.487 shall be construed so as to promote the best interests and welfare of the child as determined by the juvenile court in consideration of the following:
(1) The recognition and protection of the constitutional rights of all parties in the proceedings;
(2) The recognition and protection of the birth family relationship when possible and appropriate; and
(3) The entitlement of every child to a permanent and stable home.
§ 211.443, RSMo 2000. These legislative requirements — of independent investigations and reports, appointment of counsel and proper notice — like the constitutional provisions underlying them, are intended to ensure that the fundamental rights of birth parents and the best interests of the child are honored in fact, not just in theory. As discussed below, these legislative directives were not met, the mother’s rights were not recognized, the birth-family relationship was not protected, and the long delay only has contributed to the lack of a permanent and stable home for the child.
While I respect the principal opinion’s determination that a new hearing is needed, I would reverse the termination of the mother’s parental rights and approval of adoption by the adoptive parents without the requirement of a new hearing — due to the failure to show clear, cogent and convincing evidence of abandonment, due to the manifest injustice resulting from the failure to give the mother notice and due to the inherent conflict of the mother being represented by counsel hand-picked by the adoptive parents.1 I would remand only so that the circuit court can arrange for a suitable transition process to ease the restoration of the child to his mother’s custody.
In so stating, I am deeply aware of the love and affection that has grown between the adoptive parents and the child during the far-too-lengthy process that has gone on here and that an adverse outcome would be a tragedy to them, just as it is a tragedy to the mother should her son remain with the adoptive parents. This is not their failure but rather the failure of the system to adjudicate these issues adequately, fairly and timely. But I reject the adoptive parents’ argument that this failure itself provides additional fodder for separating the mother from her son.2 *826This would serve only to encourage delay in future cases as a means of obtaining relief that otherwise would not be merited.

I. ADOPTIVE PARENTS FAILED TO SHOW ABANDONMENT BY CLEAR, COGENT AND CONVINCING EVIDENCE


A. Fundamental Rights of Parents and Standard of Appellate Review

The interest of parents in the care and custody of their children “is perhaps the oldest of the fundamental liberty interests recognized by [the United States Supreme] Court.” Troxel v. Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000). Therefore, “[t]he fundamental liberty interest of natural parents in raising their children does not evaporate simply because they have not been model parents or have lost temporary custody of their children to the State.” In the Interest of K.A.W., 133 S.W.3d 1, 12 (Mo. banc 2004). Instead, because “parents retain a vital interest in preventing the irretrievable destruction of their family life.” Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982), due process demands that a judgment terminating parental rights be supported by clear, cogent and convincing evidence. Id. at 769, 102 S.Ct. 1388.
In reviewing the circuit court’s judgment that termination of a parent’s rights was supported by clear, cogent and convincing evidence, this Court applies the standard of review set forth in Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976): a judgment will be sustained “unless there is no substantial evidence to support it, it is against the weight of the evidence or the trial court erroneously declares or applies the law.” In re Adoption of W.B.L., 681 S.W.2d 452, 454 (Mo. banc 1984). As W.B.L. notes, Murphy v. Carron:
is not inconsistent with the high ‘clear, cogent and convincing’ standard of proof which Missouri law requires to be satisfied by the trial court as fact finder in termination cases. That same standard of proof applies both to termination cases initiated by the state, § 211.447.2(2), RSMo Cum.Supp.1984; see Santosky v. Kramer, 455 U.S. 745, 749, n. 3 [102 S.Ct. 1388] ..., and in conjunction with adoption under Chapter 453.
Id. at 454 (emphasis in original). As W.B.L. further explained in regard to both chapter 211 and chapter 453 proceedings to terminate parental rights, while the existence of contrary evidence does not necessarily mean that the clear, cogent and convincing evidence standard was not met, that standard of proof requires that:
the evidence “instantly tilt[s] the scales in the affirmative when weighed against the evidence in opposition and the fact finder’s mind is left with an abiding conviction that the evidence is true.” In re O’Brien, 600 S.W.2d 695, 697 (Mo.App.1980).
Id. This high standard for showing clear, cogent and convincing evidence is not unique to termination of parental rights cases. This is the standard applied on review of any judge-tried ease in which the applicable standard of proof is clear, cogent and convincing evidence, whether the case involves a termination of parental rights3 or some other kind of proceeding. See, e.g., Mace v. Loetel, 166 S.W.3d 114, *827117 (Mo.App.2005) (“The standard of proof in a discovery of assets proceeding is that of ‘clear, convincing, and cogent evidence’ ... As a result, in order for the trial court’s judgment to be supported by substantial evidence, the evidence must also be clear, cogent, and convincing”).
Indeed, as noted by In re Estate of Dawes, 891 S.W.2d 510, 522 (Mo.App.1994), in construing a constructive trust, “[t]he requirement of an extraordinary measure of [clear, cogent and convincing] proof is not inconsistent with our standard of review, which is governed by ... Murphy v. Carron.... ‘Substantial evidence’ and ‘the weight of the evidence,’ as those terms are used in Murphy v. Carron, ... must satisfy the applicable standard of proof.”
In other words, what evidence is sufficient to meet the “substantial evidence” and “weight of the evidence” standard set out in Murphy v. Carron will vary depending on whether the trial court had to find the proposition was proved by a preponderance of the evidence or by clear, cogent and convincing evidence. Or, as the court of appeals stated in requiring proof of mental illness by clear, cogent and convincing evidence in an involuntary commitment proceeding:
Substantial evidence as used in Murphy means clear, cogent and convincing when that standard of proof is applicable. Thus, if it cannot be said that the judgment in this case is supported by clear, cogent and convincing evidence, then it cannot be said the judgment is supported by substantial evidence, and under Murphy v. Carron, must be reversed.
In re O’Brien, 600 S.W.2d 695, 698 (Mo.App.1980) (emphasis added). O’Brien concluded that, in the case before it, “Because this court cannot find clear, cogent and convincing evidence that [O’Brien] presented a likelihood of serious physical harm to others, [his commitment] is not supported by substantial evidence.” Id.
It is plain then that the standard for reviewing the termination of the mother’s parental rights below must be informed by the clear, cogent and convincing standard of proof. To affirm based on evidence that, at most, may be sufficient to meet a preponderance of the evidence standard would defy the legislative requirement that the fundamental rights of a parent and child not be rent apart except on clear, cogent and convincing evidence. It would render the applicable standard of review, as set forth in Murphy v. Carron, devoid of any meaningful content.
As applicable here, that means that, although the evidence adduced below is viewed in the light most favorable to the judgment, In the Interest of C.W., 211 S.W.3d 98, 99 (Mo. banc 2007), the appellate court must not cast a blind eye to overwhelming evidence undermining the judgment. To the contrary, “when reviewing a trial court’s termination of parental rights, appellate courts must examine the trial court’s findings of fact and conclusions of law closely.” In re K.A.W., 133 S.W.3d 1, 12 (Mo. banc 2004).
The judgment in this case is not based on clear, cogent and convincing evidence. The principal opinion has not considered the contrary evidence in the record itself, including a letter from the mother to the court and information provided by a neighbor of the mother in determining whether there is clear, cogent and convincing evidence or whether there was a manifest injustice. The principal opinion has not even set out this evidence except briefly to discredit it (not entirely correctly) as being of little relevance because it was filed after the petition. Neither has it given any weight to the fact that the findings of abandonment are based almost entirely on *828hearsay evidence. While, as the principal opinion notes, hearsay evidence may be considered when not objected to, its hearsay nature and lack of specificity still detract from the weight of that evidence.4 The court below and the principal opinion erred in failing to consider the record evidence, sent to the court’s attention by the mother herself, evidencing her lack of abandonment, lack of notice, desire for visitation and contact with her son, and the falseness of the testimony to the contrary of Ms. Davenport from Parents as Teachers.

B. The Record does Not Contain Clear, Cogent and Convincing Evidence of Abandonment

The circuit court determined that the mother’s consent to adoption was not required because it found she had abandoned her son under section 453.040.7, RSMo 2000, which states that the consent to adoption of a parent is not necessary in the case of a “parent who has for a period of at least six months, for a child one year of age or older, or at least sixty days, for a child under one year of age, immediately prior to the filing of the petition for adoption, willfully abandoned the child .... ” (emphasis added). The petition for adoption in this case was filed two weeks before the child turned one year old. Therefore, the adoptive parents had to show, by clear, cogent and convincing evidence, that the mother continuously and willfully abandoned her son for a period of 60 days prior to filing the petition. See In re Adoption of N.L.B. v. Lentz, 212 S.W.3d 123, 129 (Mo. banc 2007) (“The statutory requirement to prove abandonment ‘for a period of at least sixty days,’ implies abandonment for a continuous period of 60 days ...”).
“Willful abandonment” has been defined as “the voluntary and intentional relinquishment of custody of the child with the intent to never again claim the rights or duties of a parent, or, the intentional withholding by the parent of his or her care, love, protection and presence, without just cause or excuse.” I.D. v. B.C.D., 12 S.W.3d 375, 378 (Mo.App.2000).
There is no dispute that the mother did not relinquish custody of her son voluntarily. Instead, the dispute centers on whether the mother intentionally withheld her love, care, protection and presence without just cause or excuse. Therefore, the applicable abandonment analysis focuses on determining the mother’s intent, as inferred from her conduct. In re N.R.W., 112 S.W.3d 465, 469 (Mo.App.2003). In addition to the mother’s conduct during the 60 days immediately preceding the filing of the adoption petition, her conduct both before and after the statutory period for abandonment is relevant to the analysis. In re P.G.M., 149 S.W.3d 507, 514 (Mo.App.2004).
The adoptive parents filed their petition October 5, 2007. Therefore, pursuant to section 453.040.7, they had to prove that the mother continuously and willfully abandoned her son beginning no later than August 6, 2007. The ineffectiveness of the mother’s counsel left a sparse record regarding her efforts to arrange care for and maintain contact with her son during her absence. The record consists almost entirely of evidence introduced by the adoptive parents.
*829The evidence introduced by the adoptive parents and relied on by the circuit court when it adopted the adoptive parents’ proposed findings without modification shows that when the mother was arrested May 22, 2007, her son was staying with her brother and his family. This arrangement continued for a few days until the brother sent the child to stay with the mother’s sister. The sister worked outside of the home and, like many people, needed to arrange for outside child care services. Laura Davenport, a parent educator with Parents as Teachers, referred the sister to the Velasco family.
For several weeks, the Velascos took the child in the morning, and the sister would bring him back home in the evening. The sister and the Velascos then agreed that the child would stay with the Velascos during the week and that the sister would care for him on the weekends. As of mid-September 2007, well after the child was alleged to have been abandoned, the child still was living with the sister on the weekends.5
The record in this case is wholly insufficient to support a finding of willful abandonment under section 453.040.7. To the contrary, at all times — before and after the alleged statutory period of abandonment— there are simply no facts that yield clear, cogent and convincing evidence supporting the circuit court’s finding of abandonment.
1. Mother’s conduct prior to October 5, 2007
The fundamental legal prerequisite underlying the judgment was the finding that the mother willfully and continuously abandoned her son for 60 days prior to October 5, 2007. The circuit court found that when the mother was incarcerated, she made no provision for her son and simply “assumed” that her brother would care for him. This finding, however, is not supported directly by the facts in the record or any reasonable inference from them.
Even though the record consists almost exclusively of evidence introduced by the adoptive parents, there is no evidence that the mother had an opportunity to call her family to make arrangements for her son upon her arrest or that she had a better alternative than to leave him with her brother. Instead, the primary evidence presented with respect to the mother’s understanding of the situation during the spring and summer of 2007 was Ms. Davenport’s hearsay testimony relaying the mother’s September 2007 statement that she was “surprised” her son was not still in her brother’s care. This statement shows the mother had arranged for her family to care for her son. These facts refute the trial court’s finding that the mother operated solely on an assumption and had made no arrangements for her son’s care.
Rather than relying on direct evidence in the record, the circuit court’s finding as to this point infers abandonment from the fact that the child was being cared for by the brother. This inference is problematic because it implies that the mother instead should have entrusted her son to a non-family member. Even if the mother had the opportunity to make arrangements but did not, it would not be unreasonable for her to assume that her family would continue to care for her son. It is common knowledge that, in difficult situations, children often are raised with extensive help from grandparents, siblings and other fam*830ily members. In re A.S.W., 137 S.W.3d 448, 453 (Mo. banc 2004). Accordingly, the more reasonable inference to draw from the mother’s supposed assumption is that she made the perfectly reasonable decision that the best place for her son was to continue staying with close family members rather than be placed with strangers in a foreign country. Therefore, even had the mother simply “assumed” her family would care for her son, it does not follow that her assumption is evidence of abandonment.
The circuit court also found that the mother made no attempt to contact her son “all the way back to May 22, 2007, a period of over four months and over double the time necessary to establish abandonment.” Once again, it must be noted that there is no evidence that the mother had the opportunity to contact her family to inquire about her son. This is not a trivial concern, for the fact is that the mother was incarcerated in a foreign country and immersed in a language she did not speak. If the mother had no reasonable opportunity to get into contact with her family, she cannot be faulted for failing to do so. Under the circumstances of this case, any lack of evidence demonstrating the mother’s efforts to contact her son does not prove that she in fact did not undertake such efforts. It is simply a gap in the record that reflects nothing more than the fact that the adoptive parents introduced no evidence tending to disprove the allegations in their own petition.
In fact, however, there was record evidence before the circuit court showing the mother did attempt to communicate with her son as soon as she was told that he was no longer with family and that an attempt was being made to adopt him. Specifically, in her October 28, 2007 letter, the mother informed the adoptive parents’ attorney that she did not want her son adopted and that she wanted visitation with her son while in prison.
The circuit court transcript references only the mother’s desire that her son not be adopted and makes no mention even of the English translation of her letter, which says, “I would like to have visitation with my son.” Even this is not a complete translation, however. The Spanish portion states, “quiero que me veuga a visitor todo el tiempo que este aqui en la cárcel.” This is not simply a request by mother for visitation, but also a request to visit with her son “all the time that I am here in jail” (“todo el tiempo que este aqui en la cár-cel”). This is a request to communicate with her son. No attempt was made by the court or any party to provide an official translation, nor was an attempt made to give her any access to her son; to the contrary, even the circuit court’s judgment a year later simply ignores her request for visitation and makes a finding of lack of attempt to communicate that clearly is refuted by the attempt that is in the court’s own record.
Finally, the circuit court also found that the Velascos began caring for the child “only a few days after” his mother was arrested. This finding is crucial because the cases hold that a transfer of custody for any reason may ripen into abandonment if the absent parent foregoes the performance of the functions of a parent that demonstrate the continued intent to exercise the rights and duties of a parent. In re Adoption of Baby Boy W., 701 S.W.2d 534, 543 (Mo.App.1985). Consequently, the court’s conclusion that the Velascos assumed care of the child shortly after his mother’s arrest is the basis of the inference that the mother abandoned her son by making no effort to arrange for his care, thereby forcing her family to give the child to the Velascos.6
*831The record, however, does not support the finding that the Velascos began caring for the child “only a few days after” the mother was arrested. Neither the Velas-cos nor anyone from the mother’s family testified. The only evidence supporting this finding was the adoptive mother’s testimony that the sister turned the child over to the Velascos within days of the mother’s arrest. However, the adoptive mother made it clear that she first met the child September 24, 2007, fewer than two weeks before the petition for adoption was filed. Therefore, the adoptive mother’s testimony that the sister placed the child with the Velascos within days of his mother’s arrest five months earlier is simply the repetition of hearsay.
Equally importantly, the adoptive mother’s hearsay testimony flatly is contradicted by Ms. Davenport’s testimony. Ms. Davenport had personal knowledge of where the child was living from the time of his mother’s arrest in May 2007 until sometime in July 2007. Ms. Davenport saw the child while he was under the sister’s care and recommended that the sister rely on the Velascos for child-care assistance. Ms. Davenport testified that the child lived with the sister and that the Velascos simply provided normal workday child care until at least mid-September 2007. This evidence contradicts the circuit court’s finding that the child was living with the Velascos just days after his mother’s arrest in May 2007. Conversely, the overwhelming weight of the evidence in this case indicates that the child still was living with the sister at least until sometime in September 2007, just days before the adoptive parents filed their petition.
The conclusion that the child was under the sister’s care until at least September 2007 is confirmed by other evidence that was before the circuit court but not mentioned in the findings of fact drafted by the adoptive parents and adopted by the circuit court or in the principal opinion of this Court. For instance, the record reflects that a neighbor, Mr. Walter, went to see the mother while she was in jail. Mr. Walter filed documents with the court November 9, 2007, nearly 11 months before the termination and adoption hearing.
In those documents, Mr. Walter explained that the sister had asked him to help them obtain a passport for the child so they could send him to live with another sister in Guatemala. The record shows that Mr. Walter filed for that passport September 27, 2007, a week before the adoption petition was filed and well within the alleged 60-day period of abandonment. The record further showed that when the sister went to pick up the child from the Velascos on October 3, the first night that he stayed with the adoptive parents, the Velascos simply told her “they didn’t have the baby.”
This evidence is entirely consistent with the mother’s assertion that she wished to take her son home with her after her release and further undermines the court’s conclusion that the mother had abandoned her son.
The principal opinion supports ignoring this evidence by stating: “The trial court ‘is not required to leaf through a file to determine what should be used as evidence.’- Because this document was not in evidence, it will not be considered.” Principal Op. at 814 n.16 (citation omitted). This is not a contract or tort case, however. This is a case in which a child and parent’s fundamental right to be a family is at issue. Under our statutes, the birth family is required to be kept together whenever possible and the constitutional *832rights of the child and parent are to be respected. Indeed:
The United States Supreme Court has recognized that a “natural parent’s ‘desire for and right to the companionship, care, custody, and management of his or her children is an interest far more precious than any property right.’ ” Santosky v. Kramer, 455 U.S. 745, 758-759, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). It is an interest that ‘undeniably warrants deference and, absent a powerful countervailing interest, protection.’ Lassiter v. Department of Social Servs. of Durham Cty., 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981).
Cannon v. Cannon, 280 S.W.3d 79, 86 (Mo.2009). See also Stanley v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972) (“It is plain that the interest of a parent in the companionship, care, custody, and management of his or her children ‘come[s] to this Court with a momentum for respect lacking when appeal is made to liberties which derive merely from shifting economic arrangements.’ ” (citation omitted)).
The evidence that this Court says the circuit court acted properly in refusing to consider was the mother’s heartfelt plea for visitation with her child and her refusal to consent to his adoption. The record also contains evidence that she did contact her family about her son after her arrest and that she was arranging for him to go home to Guatemala so that he could be cared for there, even arranging for a passport application for him, before the adoption petition was filed.
While the principal opinion acknowledges the passport application, it fails to acknowledge how the information about the application came to the circuit court’s notice. It also credits inferences drawn by the adoptive parents’ counsel in his proposed findings that the mother did not even know where her child was (based on a single statement that she was surprised her brother did not want to care for her son). Yet the opinion ignores contrary evidence that the mother’s family did not abandon the child to the Velascos but rather the Velascos, without notice to the child’s birth family, placed him with the adoptive parents, and then simply left a note telling the sister of this fact and washing their hands of the matter.
While a court may not always have a duty to look at the record for evidence not brought to its attention by counsel, simply to ignore that evidence is inconsistent with this Court’s duty to look closely at the findings of fact and consider whether the finding of clear, cogent and convincing evidence of abandonment is against the weight of the evidence. The lack of a showing that the circuit court independently considered the proposed findings simply adds to this duty.7
*8332. Mother’s conduct after the alleged abandonment period
A parent’s conduct after a petition is filed can be relevant to determining whether the parent intended to abandon a child. See In re Adoption of 11 S.W.3d 81, 87 (Mo.App.2000) (“When determining whether abandonment has occurred, the parent’s intent, an inferred fact, is determined by considering all the evidence of the parent’s conduct, both before and after the statutory period”). In this case, the mother’s conduct after the petition was filed is also inconsistent with a finding of abandonment.
To find abandonment, the parent must have the ability to communicate and visit the child but choose not to do so. § 211.447.2(2)(b), RSMo Supp.2009. Further, “a finding of abandonment is incompatible with a situation where a child has been taken from a parent involuntarily.” In re C.J.G., 75 S.W.3d 794, 801 (Mo.App.2002). Specifically, “the forced separation operates to create the very circumstances, i.e., lack of communication and visitation, complained of in the termination proceeding.” Id.
Here, the mother was separated involuntarily from her son when she was incarcerated. Additionally, the mother wanted to visit her son and contacted the adoptive parents’ attorney regarding visitation. Because the mother was incarcerated, she had to rely on third parties to bring her child to the prison for visitation or to permit communicative access to him. Neither the adoptive parents nor their attorney attempted to find the mother in the federal system despite their knowledge that the mother was convicted of a federal crime and the name under which she was incarcerated. Neither Mr. Walter nor Ms. Davenport had any trouble locating the mother under that name. But none of the court notices were sent to that name, and none found the mother.
The mother did the one thing she could do to communicate with her child. When Mr. Walter visited her in late October 2007, she sent a letter to the court, discussed above, telling the court she wanted to visit with her son while she was in prison. Though filed with the court, and addressed to it, this letter simply was ignored. This letter also is entirely consistent with the mother’s September 9, 2007, statement to Ms. Davenport in which the mother rejected outright Ms. Davenport’s suggestion that the child be placed for adoption. Additionally, in August 2008 and again in September 2008, the mother repeated her opposition to adoption. Therefore, both during and after the alleged but unproven 60-day abandonment period, the mother consistently maintained her conviction that she wanted to raise her son. Again, the principal opinion’s choice not to consider these facts is inconsistent with this Court’s duty in termination cases to “examine the trial court’s findings of fact and conclusions of law closely.” K.A.W., 133 S.W.3d at 12.
Finally, here, the Court is aware because of the showing made on appeal in support of the claim of ineffective assistance that there is specific documentary evidence showing that the evidence presented at the trial by Ms. Davenport, and which almost entirely forms the basis of the findings, simply is untrue. A transcript of her conversation with the mother shows that the mother did not show surprise at the fact that her son had moved from the brother’s house to the sister’s house, that in fact she spoke with her sister weekly and was making arrangements for her son to return to Guatemala *834before the adoption petition was filed, and that the telephone records from the jail confirm these calls. The facts repeated with such starkness by the principal opinion simply are not accurate. Shutting this Court’s eyes to the contrary evidence when deciding whether the judgment results in a manifest injustice does not negate its existence.
The circuit court’s issuance of a judgment that contains so many factual misstatements is undoubtedly in large part due to its wholesale adoption of proposed findings of fact and conclusions of law prepared by counsel for the adoptive parents. It is not unusual for one party to present the court with proposed findings of fact and conclusions of law, and as “ ‘long as the court thoughtfully and carefully considers the parties’ proposed findings and agrees with the content, there is no constitutional problem with the court adopting in whole or in part the findings of fact and conclusions of law drafted by one of the parties.’ ” Zink v. State, 278 S.W.3d 170, 192 (Mo. banc 2009), quoting State v. White, 873 S.W.2d 590, 600 (Mo. banc 1994). Here, however, it is evident that such thoughtful and careful consideration of the party’s proposed findings did not occur, for the record in this case simply does not support the findings made concerning what reports were made, what process was provided and what the evidence showed. The record does not contain clear, cogent and convincing evidence supporting the circuit court’s decision to terminate the mother’s parental rights. For this reason alone, the judgment should be reversed.

C. Manifest Injustice

It is particularly troubling that the principal opinion uses the testimony about living conditions at the sister’s home to support its conclusion that manifest injustice has not resulted from: the circuit court’s approval of placement and transfer of the child by a person not authorized to do so by section 453.014, RSMo 2000, and 453.110, RSMo Supp.2010; the lack of five days notice to the mother of the custody transfer proceeding in violation of Rule 44.01(d); the lack of appointment of counsel for the mother until two months after the proceeding in which custody was transferred or of counsel who communicated with the mother until eight months after the proceeding, and the failure to undertake an investigation of the situation of the mother or of the adoptive parents before transferring custody in violation of sections 453.110.1 and 453.110.2.
The fact that the mother was incarcerated, had scarce resources and was poor is not in itself a basis to find neglect or to terminate parental rights; were it enough, a large number of American parents would forfeit their parental and custodial rights. Neither Ms. Davenport, the Velascos nor any agency attempted to get the circuit court to acquire jurisdiction over the child due to his living circumstances. In fact, no attempt was made to take custody of the sister’s or brother’s children, one of whom also was an infant. It was only the mother’s son who was taken. No justification for such failure to comply with clear statutory requirements appears. While I agree that these failures did not deprive the court below of jurisdiction, the case is in this Court on direct appeal, and those failures render the judgment below manifestly unjust and unsupportable and require reversal.
The principal opinion also blames the mother for failing to bring these errors to the court’s attention at an earlier stage. The reasons for not doing so — lack of appointed counsel who was competent and unconflicted as well as lack of receipt of the notices or letters — is self-evident. While the principal opinion suggests that *835the mother had no right to counsel unless she requested it, even were that the case the opinion also acknowledges that Missouri cases have held that there is such a right. It is unreasonable to require the mother to second-guess those opinions to retain custody of her son. Such uneven application of statutory requirements itself is unconstitutional. Lee v. Kemna, 534 U.S. 362, 122 S.Ct. 877, 151 L.Ed.2d 820 (2002). In any event, the record is clear that the mother did not receive the statutory five-day notice of the custody hearing and so would not have had time to request counsel before it was held. There is also substantial evidence in the record from Mr. Walter that the mother did not get the summons. Further, as the principal opinion notes, counsel finally was appointed for her two months after the custody hearing. Surely the principal opinion is not stating that at that point (had counsel been effective) it would have been too late to correct the errors in the change of custody process. There is, therefore, absolutely no basis to suggest, as the principal opinion nonetheless does, that the mother brought her loss of her son on herself by not requesting counsel. Even were such a request necessary, she had counsel, although he did nothing, and so a failure to request counsel cannot be blamed for any delay thereafter. See § 453.030.12.

II. STATUTORY VIOLATIONS

It is not surprising that the mother suffered an adverse judgment even though there was not clear, cogent and convincing evidence warranting termination of her parental rights. She had no counsel for nearly two months after the petition was filed, and the counsel then appointed apparently did literally nothing until even opposing counsel realized someone else needed to be appointed. Unfortunately, opposing counsel hand-selected the mother’s new counsel and directed him how to represent his client and what to do and not to do. Compounding this problem was the circuit court’s failure to require compliance with basic statutory safeguards designed to ensure that judgments terminating parental rights are based on clear, cogent and convincing evidence. Instead, the record plainly reflects repeated failures to follow basic statutory requirements in this case. The principal opinion thoroughly details these failures.
First, in addition to and to elaborate on the failures noted by the principal opinion, it is clear that the Velasco family had absolutely no legal authority to place the child with the adoptive parents. Section 453.014.1 provides that a child may be placed for adoption by the division of family services, the child’s parents, or by an attorney, physician or clergyman of the parents. The Velascos are none of these. They legally had no power to transfer custody of the child. To hold otherwise would relegate children to the status of chattel, free to be passed around as strangers see fit. That, of course, is not the law.
Second, the mother was given no notice of the transfer of custody hearing, in violation of Rule 44.01(d). The petition was served on her October 15, 2007, and the transfer of custody hearing was held October 18, 2007. The caption on the notice of hearing indicates that only the guardian ad litem and counsel for the adoptive parents received notice of the transfer of custody hearing. The mother’s name was not on the notice, and no attorney was noticed on her behalf. The net result of this basic failure of process meant that the mother, incarcerated in a foreign country and without legal representation, lost custody of her child without being afforded the basic right to have even the option of challenging the plainly illegal transfer of custody. Courts do not tolerate the entry of a judg*836ment without proper notice in cases involving money or property. Jones v. Flowers, 547 U.S. 220, 234, 126 S.Ct. 1708, 164 L.Ed.2d 415 (2006). It is unconscionable to tolerate the lack of basic process when parental rights hang in the balance.
Third, the mother was not appointed counsel until two months after the hearing regarding the transfer of custody was held, in violation of section 453.030.12, and there was absolutely no evidence that the initial counsel tried to contact the mother or whether she knew an attorney had been appointed for her. In child custody cases, time is of the essence for the simple fact that the longer the natural parent is without custody, the more difficult it is to challenge allegations of abandonment and prove that the child’s best interests are served by a continuation of the natural parent-child relationship.
Fourth, there was no evidence that the adoptive parents were licensed foster parents, pursuant to section 210.486, RSMo 2000; therefore, they were not even eligible to seek adoption under section 210.566.4(1), RSMo Supp.2010. In fact, the court made no effort to see that the reports required under chapters 453 or 211 were filed or the correct home studies made. Instead, it merely adopted — without independent analysis or verification— the proposed findings presented by the adoptive parents stating falsely that all requirements had been met. This, again, is evidence of a failure of the court to conduct the required independent analysis of the proposed findings before adopting them.
To finalize an adoption, a court must hold an adoption hearing to determine whether the adoption shall be finalized. § 453.080.1, RSMo 2000. The court shall review the post-placement assessment, review the financial affidavit, and review the recommendations of the guardian ad litem, the person placing the child, the person making the assessment and the person making the post-placement assessment. id. The post-placement assessment “shall include an update of the preplacement assessment ... and a report on the emotional, physical, and psychological status of the child.” § 453.077.1, RSMo 2000.
The post-placement assessment submitted by the guardian ad litem does not include any comments regarding the child’s emotional or psychological state. Further, it indicates that the adoptive parents and the child were living in the same residence in which the adoptive parents had been living at the time of the pre-placement assessment. The pre-placement assessment, however, explicitly stated that the home did not meet the required safety regulations, and until the home met the regulations, the adoptive parents could not be considered for licen-sure as foster or adoptive parents. The adoptive mother’s testimony at the adoption hearing confirms that, at the time of the hearing, the home still did not meet the safety regulations that are necessary for adoptive licensure. Therefore, they could not be licensed as adoptive parents. This clearly conflicts with the circuit court’s finding of fact that the adoptive parents have the ability to care properly for the child, as proper care includes ensuring the child’s safety.
Furthermore, while the court reviewed the adoptive parents’ updated financial affidavit, the financial affidavit they provided does not indicate whether the child received any counseling services and, if so, the costs of those services, nor does it include his reasonable living expenses.8 *837The court, without knowing all of the adoptive parents’ expenses, which includes the living expenses of the child, found that their income exceeded their expenses. This finding is not supported by the evidence. Yet another statutory requirement was violated.
Fifth, section 453.110(1) provides that custody of a child shall not be transferred in the absence of a court order granting such transfer. The Velascos, who were not even authorized legally to transfer custody of the child, gave him to the adoptive parents in early October 2007. Yet the transfer of custody hearing was not held until October 18, 2007. While this error does not, standing alone, merit reversal, it is indicative of the nearly total failure to abide by the basic statutory requirements in adoption and termination of parental rights cases.
Finally, section 453.026, RSMo 2000, plainly requires that, before parental rights are terminated, there must be a report or investigation into the parent’s background, history or ability to care for the child. As the principal opinion points out, this statutorily mandated report provides critical and, ideally, impartial information regarding the parent’s ability and willingness to raise the child. Despite the importance of this information and the clear statutory requirement to conduct the study, no study was conducted here. Nonetheless, the circuit court’s judgment states that the requisite studies were conducted when, in fact, there is not a scintilla of evidence in the record regarding any of the required studies. Given the record in this ease, it appears that a study would have revealed the mother’s continuing interest in and ability to care for her son. But a study was not done, and the mother’s parental rights were terminated based almost exclusively on evidence presented by the adoptive parents in a judgment drafted by the adoptive parents.

III. INEFFECTIVE ASSISTANCE OF COUNSEL

Finally, the analysis of all of the above issues must be affected by the fact that counsel for the mother had an irreconcilable conflict of interest because he was sought out and hired by the adoptive parents. The inherent conflict of interest in representation of both sides in an adoption is itself sufficient to find prejudice from ineffective assistance of counsel. This Court’s Rule 4-1.7 states in relevant part:
RULE 4-1.7: CONFLICT OF INTEREST: CURRENT CLIENTS
(a) Except as provided in Rule 4-1.7(b), a lawyer shall not represent a client if the representation involves a concurrent conflict of interest. A concurrent conflict of interest exists if:
(1) the representation of one client will be directly adverse to another client; or
(2) there is a significant risk that the representation of one or more clients will be materially limited by the lawyer’s responsibilities to another client, a former client, or a third person or by a personal interest of the lawyer.
Rule 1-1.7(a). This conflict can be waived only if “each affected client gives informed consent, confirmed in writing,” Rule 1.7(b)(1), and even then only if “the representation does not involve the assertion of a claim by one client against another client represented by the lawyer in the same litigation or other proceeding before a tribunal.” Rule 1-1.7(b)(3). No consent was *838obtained from the mother, in writing or otherwise, to be represented by counsel selected by opposing counsel and intended to be paid by the people trying to take her son away from her. While a court ultimately may order one side of an adoption proceeding to pay the other’s counsel, that is very different than being hired by opposing counsel, as any attorney involved in a contested dissolution proceeding can attest.
Moreover, even if the adoptive parents are not strictly considered also to be clients of the mother’s counsel, it is a violation of Rule 4 — 1.8(f) to accept compensation from one other than the client unless the client gives informed consent and the one who is to pay does not interfere with the lawyer’s independent professional judgment. The requirements of these sections were not complied with here.
The concern about this conflict is not merely hypothetical and certainly could not be cured by the fact that the court appointed counsel once he had been selected by the adoptive parents and had agreed to serve on their terms. While intentional misconduct is not asserted, the inappropriateness of their relationship is evident from the correspondence between counsel for the mother and counsel for the adoptive parents, filed on appeal in this Court. A letter sent by the adoptive parents’ counsel June 17, 2009, thanks the mother’s counsel for taking the case, tells the mother’s name to her counsel and sends him what the adoptive parents’ counsel believes to be the relevant documents beyond those in the case file. On June 24, 2008, the adoptive parents’ counsel then sent a letter that stated:
After speaking with you, it is now my understanding it is your intent to try to communicate with your client by letter first before going to visit her. Again, I am not requesting any information about attorney/client privileged contact you have with her, but I would appreciate you keeping me informed as to whether she does get back to you. My expectation would be that if she does not (as [prior counsel] said she did not get back with him) then I would not think that a trip to see her would be necessary. Also, if you do develop a dialogue, it may not be necessary to see her if you can communicate by mail, therefore by saving my clients money (particularly if she is agreeable to consenting to the adoption). In that regard, I am sending you another Consent to Adoption ... I mentioned to you on the phone that I have been in your situation many times as several attorneys in Missouri contact me to represent biological parents in this geographic area, particularly those who are incarcerated. As such, I have developed somewhat of a “script” to assist me in these sometimes rather difficult meetings. Sometimes, of course, the biological parent realizes that the children [sic ] is better off with someone else and the meeting is quick. Other times, it takes soul searching for the biological parents to do the right thing ... Thank you for your attention to these matters. My script, as I mentioned, is enclosed.
(emphasis added).
This correspondence makes evident that counsel for the adoptive parents not only hired the mother’s counsel but actually chose what documents to send him, told him that the purpose of the hiring was to be sure that the mother could not attack the adoption later, gave him a script to use when writing or conversing with the mother, asked to see copies of correspondence with the mother, and suggested that counsel determine if he could avoid visiting the mother in person as that would save the *839adoptive parents some money.9 And, in fact, counsel did not go see the mother, much less obtain a deposition at which she could explain her side of the story. He did not even obtain an affidavit from her to counter Ms. Davenport’s testimony about their jailhouse conversation and living circumstances, although the later-obtained transcript of that jailhouse conversation shows that the mother never expressed surprise that her son was in her sister’s care. In fact, the mother’s jail telephone records showed she was in weekly contact with her sister’s home.
Neither did counsel speak with any of the mother’s family or bring them — or even the Velascos — to testify in court or by deposition as to their care for the child and the way in which he was taken from them when the Velascos placed him with the adoptive parents in violation of statute. Counsel made no attempt to get the mother the visitation she was requesting. He did not even ask for a continuance to try to obtain any of this evidence or any other evidence.
Counsel simply appeared at the hearing after a single telephone call with the mother, introduced a single letter from her and cross-examined the adoptive parents’ witnesses. Even in that regard, he failed to object to their hearsay statements, and that failure was prejudicial for it is the only evidence cited that the mother did not choose to have her son be cared for by her family or that there was a lack of communication during the 60-day abandonment period. Counsel failed to object to the lack of proper service, to the lack of notice of the custody hearing, to the failure to comply with the statutory requirements for an independent investigation and the many other statutory violations. Counsel failed even to appeal from the judgment. Only because outside pro bono counsel learned of the mother’s situation shortly before the time for filing a late notice of appeal had run is the mother even in this Court. Counsel’s ineffectiveness is patent on the record and requires reversal of the judgment below.
The adoptive parents seek to strike the evidence that shows that the mother was in contact with her son and made calls from prison, as well as the transcript showing that Ms. Davenport simply lied when she said the mother was surprised that her son was living with the sister. The mother is entitled to effective assistance of counsel, however, and this Court’s rules provide no forum for her to show such ineffectiveness as there is no adjunct or collateral proceeding in termination cases in which such evidence can be presented. Compare Rule ¾ 035 and Rule 29.15 (specifically providing for post-conviction hearings in criminal cases to address ineffective assistance claims).
Where, as here, the information about incompetence has been discovered while the case is on appeal, it was appropriate to file it in this Court to support a claim of ineffective assistance. Often this might result in remand for a hearing on counsel’s effectiveness or, as the principal opinion notes, where necessary this Court could appoint a master to consider this evidence. In this case, however, it is appropriate to consider this evidence and reach the issue of ineffectiveness now, as its consequences so permeated the trial that a sufficient understanding of that trial cannot be had without considering it and the resulting prejudice. Yet, even were it not consid*840ered, counsel’s inherent conflict and inadequacy of representation and the resulting prejudice are patent on the record. As the principal opinion notes:
In prior cases, the effectiveness of a birth parent’s counsel in a termination of parental right[s] proceeding was apparent from the record, so the court of appeals was not required to adopt a mechanism for resolving factual disputes regarding the effectiveness of TPR counsel. In re C.N.W., 26 S.W.3d 386, 393 (Mo.App.2000) overruled for other reasons by In re M.D.R., 124 S.W.3d 469, 472 n. 3 (Mo. banc 2004); In re 939 S.W.2d 53, 55-56 (Mo.App.1997); In re J.C., 781 S.W.2d 226, 228-29 (Mo.App.1989).
Principal Op. at 820 n. 22. These principles are directly applicable here and should require reversal. Indeed, I believe that the decision not to consider this ineffectiveness lies at the heart of the different approaches and results of the principal opinion and the dissents.

IV. CONCLUSION

The repeated, open, obvious and evident errors, combined with the ineffective assistance of counsel, set the stage for the factually erroneous judgment depriving the mother of her relationship with her son. One of the tragedies of this case is that, because of the prolonged litigation, the child is now four years old. He has had no visitation with his mother since he was an infant. Nevertheless, under the statutory scheme adopted by our legislature and the constitutional rights guaranteed to all, the mother’s parental rights may not be terminated based on the length of time the system has taken to vindicate her legal rights. Clear, cogent and convincing evidence for separating the mother and her son has not been shown. They are entitled to be reunited. The judgment must be reversed.

. No one has contested or appealed the termination of the unidentified father’s parental rights, and that aspect of the judgment would remain in place.


. See In re Adoption of N.L.B., 274 S.W.3d 619, 627 (Mo.App.2009).


. See, e.g., In re the Marriage of A.S.A., 931 S.W.2d 218, 222 (Mo.App.1996) (‘"substantial evidence' as the term is used in Murphy v. Carrón, means ‘clear, cogent, and convincing evidence’ ”); In the Interest of M.J.A., 826 S.W.2d 890, 897 (Mo.App.1992) ("In a parental rights termination case, 'substantial evidence,’ as the term is used in Murphy v. Canon, means 'clear, cogent, and convincing evidence’ ’’)


. Moreover, even were the hearsay evidence barely sufficient, the fact that it was admitted without objection by the mother’s conflicted counsel, in addition to his other record failures to investigate or present the mother’s side of the case and his inherent conflict as shown by his communications with opposing counsel and their direction of the degree and nature of his representation, requires a finding of ineffectiveness.


. As explained in detail below, even if the actions of the brother and sister are attributed to the mother for purposes of the abandonment analysis, the record demonstrates that the mother did not abandon her son prior to August 6, 2007. Indeed, the record demonstrates that the mother never abandoned her child.


. In any event, any failure of the mother’s family to follow through with her son’s care *831while she was incarcerated cannot be evidence of willful abandonment by the mother.


. Contrary to the implication of the principal opinion, this discussion is based entirely on record evidence, albeit evidence ignored by the circuit court. True, there is much non-record evidence included in the appendix to support the mother’s claims of ineffective assistance of counsel that counters the claims of abandonment, as discussed in section III below. I share the principal opinion's concern about assuming the truth of this evidence for purposes of abandonment issues absent a hearing at which it can be contested, even where, as here, they are third-party records that no one claims were fabricated. But I disagree that in deciding whether a manifest injustice occurred, and in deciding whether there was ineffective assistance of conflicted counsel, these records are irrelevant. To the contrary, the very failure to produce these existing records at trial demonstrates the ineffectiveness of the mother's counsel, for it shows his lack of investigation. Regardless of whether ultimately accepted as accurate, the very existence of these records provides notice that the hearsay testimony of Ms. Davenport and the adoptive parents is contested *833and, therefore, entitled to even less weight than it otherwise might be accorded.


. The law requires the financial affidavit to include any medical expenses, counseling service expenses for the child, pre-placement and post-placement assessment expenses, rea*837sonable legal expenses connected with the adoption, and “reasonable living expenses, including but not limited to food, shelter, utilities, transportation or clothing expenses of the ... child.” § 453.075.1, RSMo 2000.


. Counsel for the Adoptive Parents stated at oral argument that counsel for Mother ultimately did not take any pay for his work. It is laudable that counsel saw the inappropriateness of being paid by the opposing side, but does not change the fact that at the time of the representation he was in the employ of the other side.